Title: To George Washington from Lieutenant Colonel William Washington, 30 November 1778
From: Washington, William
To: Washington, George


  
    Sir,
    Elizabeth Town [N.J.] Novr 30 [1778]
  
If your Excellency has not determin’d where Col: Baylor’s Regt, shall Winter, in which I have the Honor to be appointed, by Congress, in Room of Col: Byrd, I cou’d wish that Wilmington or Frederick-Town might be assign’d it. Col: Pettit & Cox are of opinion that either of those Places wou’d be more convenient than Bristol; but prefer Frederick-Town, supposing that a sufficient Quantity of Forage may be collected in the Neighbourhood, & therefore save publick Forage. Capt. Smith informs me your Excellency promis’d to give Orders respecting Cornet Baylor who was arrested by Col: Baylor for gaming last Summer. I have the Honor to be with much Respect, your very Humb. Servt

  William Washington

 